Citation Nr: 0507077	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for plantar warts of 
the left foot.

3.  Entitlement to service connection for blisters of the 
right foot.

4.  Entitlement to service connection for a bilateral foot 
disorder claimed as stress reaction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision issued in 
February 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
benefits sought.

In an October 2004 statement, the veteran withdrew her 
request for hearing.  38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issues addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has a chronic left knee disorder related to service.

3.  There is no competent medical evidence showing the 
veteran has a chronic left foot disorder due to plantar warts 
treated in service, as such warts were acute and transitory 
in nature and resolved without residuals.

4.  There is no competent medical evidence showing the 
veteran has a chronic right foot disorder due to blisters 
treated in service, as such blisters were acute and 
transitory in nature and resolved without residuals.

5.  The weight of the competent evidence of record 
demonstrates that the veteran's current metatarsalgia of the 
feet is related to service.


CONCLUSIONS OF LAW

1.  Claimed left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Claimed left foot disorder due to plantar warts was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Claimed right foot disorder due to blisters was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  With resolution of all reasonable doubt in the veteran's 
favor, metatarsalgia of both feet was incurred, or 
aggravated, in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claims, and she provided 
additional medical evidence from her private podiatrist.  

In November 2001 and September 2003 VCAA letters, the RO 
asked the veteran to provide additional information in 
support of her claims and told her that she must give VA 
enough information about any records so that such records 
could be requested on her behalf.  The RO VA attempted to 
obtain medical treatment records from the veteran's private 
podiatrist.  A response from his office reflects that the 
veteran was originally seen on July 18, 1997 for her feet; 
that the doctor had made her custom orthotics; that the 
veteran's next visit was on July 21, 2003; and that the July 
1997 progress note was in storage.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  Moreover, there is no competent 
medical evidence of a left knee disorder related to service 
or a chronic disorder resulting from treatment of plantar 
warts on the left foot or blisters on the right foot in 
service or post-service treatment for such disorders.  Some 
private medical records and physician statements pertaining 
to metatarsalgia and available service medical records for 
the veteran have been associated with the claims file.  In 
variously dated letters, a statement of the case (SOC), and a 
supplemental statement of the case (SSOC), the RO informed 
the veteran of what was needed to establish entitlement to 
service connection for the claimed disabilities and she was 
given additional chances to supply any pertinent information.  
The veteran withdrew her request for a hearing, but lay 
statements from the veteran and her representative have been 
associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, private medical records and 
private physician statements, a December 2001 VA examination 
report, a rating action, and lay statements are adequate for 
determining whether the criteria for service connection have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in July 2001.  Thereafter, in a January 2002 rating 
decision, the RO, in pertinent part, denied the claims on 
appeal in the absence of permanent residuals or chronic 
disabilities.  Prior to this rating action, in a November 
2001 letter, the RO provided initial notice of the provisions 
of the VCAA to the appellant.  Although the initial and 
subsequent VCAA notice letters that were provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims.  In 
a September 2003 VCAA letter to the veteran, an SOC, an SSOC, 
and their accompanying letters, the RO provided additional 
notice to the appellant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence might be, or had been, obtained by VA, and gave 
the veteran additional time to submit any comment concerning 
any additional evidence that pertained to her claims.  In 
these communications, VA also informed the appellant of what 
information and evidence was needed to substantiate her 
service-connection claims and what information she needed to 
submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
her service-connection claims and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issues discussed in this decision.  In light of the 
above, the grant of service connection for metatarsalgia of 
the feet and the absence of the other claimed disorders, the 
Board finds that there has been no prejudice to the appellant 
in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Left Knee, Left Foot Disorder Due to Plantar Warts, and Right 
Foot Disorder Due to Blisters

Service medical records show treatment for complaints of left 
knee pain or for the left knee giving out once in September 
1993, thrice in August 1995, and once in September 1995.  The 
September 1995 record reveals that her left knee symptoms had 
resolved.  In August 1994, the veteran was treated with 
moleskin for blisters to the right heel.  After a march in 
January 1996, the veteran was treated for blisters on her 
heels and toes.  She was seen on several occasions from March 
1999 to May 1999 for plantar warts of the left foot.  In May 
1999, a plantar wart was excised from the left foot.  In 
November 2000, the veteran was treated for the left knee 
giving out.  A January 2001 Medical Evaluation Board 
examination report reveals that she was seen for knee and 
foot pain in 1997 by a civilian podiatrist and treated with 
orthotic inserts and that she had had a good resolution of 
her symptoms and reflected that a February 1999 whole body 
bone scan was within normal limits.  A March 2001 retirement 
examination shows normal clinical findings for the lower 
extremities.  In the medical history portion of the report, 
the examiner noted current foot and knee pain, activities-
related and worse with weight gain, and degenerative joint 
disease/arthritis possible in feet.

At a December 2001 VA examination, the veteran complained of 
recurrent pain in her left knee and feet.  She stated that 
her knee condition was due to training and physical exercise 
such as running and road marches.  The veteran indicated that 
she had injured her left knee while in service and complained 
of pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance 
affecting her left knee for the past eight years.  She 
reported that her left knee gave out or locked up.  The 
veteran complained of horrible joint pain during activities 
with flare-ups of her knee, occurring on and off at various 
intervals.  She stated that she had plantar warts affecting 
her left foot and complained of pain, weakness, swelling, 
fatigue and lack of endurance on standing and walking.  She 
had no symptoms while resting.  Her symptoms would flare-up, 
off and on, with overusage and running.  They were described 
as excruciating.  Rest and pain medication alleviated flare-
ups.  During flare-ups, she was unable to walk.  The veteran 
used shoe inserts with good relief of her symptoms.  On 
examination, the appearance of both knees was within normal 
limits.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  
Flexion was from 0 to 140 degrees, extension was to 0 degrees 
on both sides.  Drawer and McMurphy's tests were within 
normal limits.  There was no pain, fatigue, weakness, 
incoordination, or lack of endurance.  Examination of the 
feet showed no signs of abnormal weight bearing.  The 
examiner stated that the veteran did not require any devices, 
shoe inserts, corrective shoes, arch supports, or foot 
supports.  She did not have flat feet.  There are no signs of 
painful motion, edema, instability, weakness, or tenderness 
affecting either foot.  There were no skin or vascular 
changes.  No deformities of the feet were noted.  Posture and 
gait were normal.  The veteran did not have limited function 
of walking and standing.  X-rays of the left knee were 
normal; X-rays of the feet were negative.  Neurological 
examination of the lower extremities was within normal 
limits.  The diagnoses included no objective findings to 
render a diagnosis of claimed left knee condition or claimed 
condition of plantar warts of the left foot.  

There are no post-service treatment records for the claimed 
disorders.

A review of the record reveals no medical evidence of a 
claimed left knee disorder related to service or a claimed 
chronic disorder resulting from treatment of plantar warts on 
the left foot or blisters on the right foot in service or 
post-service treatment for such disorders.  No arthritis was 
shown on X-rays of the left knee or feet.  No blisters or 
plantar warts were noted on examination.  Service medical 
records note treatment for the claimed disorders, including 
plantar warts and blisters was acute and transitory in nature 
and resolved without residuals.  Without diagnosed disorder, 
service connection must be denied.

The only evidence the veteran has submitted that supports the 
claims discussed above is her own statements and those of her 
representative.  They, as lay persons, with no apparent 
medical expertise or training, are not competent to offer 
opinions on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claims 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).

Bilateral Foot Disorder Claimed as Stress Reaction

Service medical records show treatment for complaints of foot 
pain in December 1996 and for bilateral stress reaction in 
the veteran's feet, no fracture, in January 1997.  A January 
2001 Medical Evaluation Board examination report reveals that 
she was seen for foot pain in 1997 by a civilian podiatrist 
and treated with orthotic inserts and had had a good 
resolution of her symptoms.  A January 1997 bone scan 
revealed mild stress reaction in both feet, no evidence of a 
stress fracture.  But the clinical findings for the feet were 
noted to be normal on the March 2001 retirement examination 
report.  

At a December 2001 VA examination, the veteran complained of 
stress fractures of the feet due to a training and physical 
exercises, such as running and road marches.  She stated that 
she has suffered from the stress reaction for approximately 
five years.  The veteran complained of pain, weakness, 
swelling, fatigue, and lack of endurance on standing and 
walking.  She had no symptoms while resting.  Her symptoms 
flare-up often with overusage and on running.  Rest and pain 
medication alleviated the flare-ups.  During flare-ups, she 
is unable to walk.  But the veteran added that she used shoe 
inserts with good relief for her symptoms.  Neurological 
examination of the lower extremities was within normal 
limits.  Her feet showed no signs of abnormal weight bearing.  
She does not have flat feet.  There were no signs of painful 
motion, edema, instability, weakness, or tenderness affecting 
either foot.  No deformities were noted.  The examiner stated 
that the veteran did not require shoe inserts, corrective 
shoes, arch supports, or foot supports.  She did not have 
limited function of walking or standing.  Her posture and 
gait were normal.  X-rays of the feet were negative.  The 
diagnoses included claimed bilateral stress fractures of the 
feet, no objective findings to render a diagnosis.

Statements and treatment records from the veteran's private 
podiatrist show that she was treated in 1997 and July 2003 
for metatarsalgia of both feet and that she has prescribed 
orthotics, inserts in her shoes, which she continues to use.

Thus, the record includes a medical diagnosis of 
metatarsalgia of both feet and competent medical evidence 
that supports the veteran's assertion of in-service 
incurrence of a bilateral foot disorder, metatarsalgia.  For 
these reasons, and with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
diagnosed metatarsalgia of both feet was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5103, 5103A; 38 C.F.R. §§ 
3.102, 3.303.


ORDER

Service connection for a claimed left knee disorder is 
denied.

Service connection for a claimed left foot disorder due to 
plantar warts is denied.

Service connection for a claimed right foot disorder due to 
blisters is denied.

Service connection for metatarsalgia of both feet is granted.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


